Title: To George Washington from General William Howe, 8 January 1778
From: Howe, William
To: Washington, George



Sir
Philadelphia 8th Jany 1778

I take the earliest Occasion, after being made acquainted with the circumstances, to make known to you the coming in of 2d Lieutt Eyre of the 23d Regiment of Foot from the Place of his Confinement in Maryland, to lay his Grievances before me, finding no Probability of being otherwise redressed—His Treatment is explained in the Representation enclosed, which by his desire is transmitted to you, as a Justification of his proceeding—He is nevertheless to be considered as your Prisoner, and if he remains here, an Officer of equal rank will be sent out upon his Parole, in return for Mr Eyre.
I must represent to you, that one of your Officers of the Name of Proctor, taking the Advantage of a Flag of Truce has ventured to accompany the Flag to my advanced Picquet, manifestly from Curiosity, which would have justified his being detained—however he was only warned of the Impropriety of his Conduct, and I mention the Circumstance to you that it may be known such a Liberty will not be again admitted.
The enclosed Deposition of a Serjeant of the 16th Regt of Dragns will point out the Necessity of proper Measures being taken for the Security of Flags of Truce against the Rashness or Inexperience of your detached Parties, which in the present Instance, has happily been attended with no bad Consequences. With due Respect I am Sir your most Obet Servt

W. Howe



p.s. A Sloop with Flour has been received yesterday Evening for the use of the Prisoners here, but I am to desire, that no more Flags of Truce may be sent by Water, either up or down the River, without Leave being previously obtained.

